975 F.2d 867
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jack TRINSEY, also known as John S. Trinsey, Appellant,v.Joyce HAZELTINE, Secretary of State of South Dakota;  Stateof South Dakota;  South Dakota State Republican Party;  DonPeterson, Chairman of the South Dakota State RepublicanParty;  South Dakota Republican Central Committee, Appellees.
No. 92-1394.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  September 2, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jack Trinsey appeals from the district court's1 dismissal of his action challenging the constitutionality of South Dakota's statutes concerning presidential primaries.  Having carefully reviewed the record, we find that no error of law appears.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John Bailey Jones, Chief Judge, United States District Court for the District of South Dakota